Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 6,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00041-CV

       DOMINION ESTATES HOMEOWNER'S ASSOCIATION, Appellant

                                            V.

                          MARY F. MASTERSON, Appellee


                       On Appeal from the 152nd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-72862


                     MEMORANDUM                        OPINION


       This is an appeal from a judgment signed December 2, 2011. On August 14,
2012, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.